DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 4/18/2022.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 8/25/2022. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 9, 17: 
“determine a first level of loyalty to a brand for a household based on first data records of consumer data corresponding to a first period of time; and 
determine a second level of loyalty to the brand for the household based on second data records of consumer data corresponding to a second period of time after the first period of time; determine consumer metrics based on the first level of loyalty and the second level of loyalty. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the determining steps, as drafted, are merely marketing and sales activities (e.g. to determine metrics such as “lift”, “cannibalization”, “churn”, etc… all of which are based on data indicating loyalty, e.g. purchase of a product from data records/transaction information) and thus fall into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic computer components does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case marketing and sales activities) or serve as insignificant extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “generate a report based on the consumer metrics” and “An apparatus comprising: processor circuitry including one or more of: at least one of a central processing unit, a graphic processing unit, or a digital signal processor, the at least one of the central processing unit, the graphic processing unit, or the digital signal processor having control circuitry to control data movement within the processor circuitry, arithmetic and logic circuitry to perform one or more first operations corresponding to instructions, and one or more registers to store a result of the one or more first operations, the instructions in the apparatus; a Field Programmable Gate Array (FPGA), the FPGA including logic gate circuitry, a plurality of configurable interconnections, and storage circuitry, the logic gate circuitry and interconnections to perform one or more second operations, the storage circuitry to store a result of the one or more second operations; or Application Specific Integrate Circuitry (ASIC) including logic gate circuitry to perform one or more third operations; the processor circuitry to perform at least one of the first operations, the second operations, or the third operations to instantiate: loyalty analyzation circuitry”.
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “generate a report based on the consumer metrics” nor is it a new or novel “processor circuitry including one or more of: at least one of a central processing unit, a graphic processing unit, or a digital signal processor, etc…”. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts using general purpose computer components, or link them to a field of use, or are insignificant extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components and “link” them to a field of use (i.e. marketing), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 2 recites the following: “wherein the consumer metrics include a churn data based on the first level of loyalty being different than the second level of loyalty.” However, “churn” is a metric widely used in marketing. Therefore, this feature is not seen as anything significantly more than the abstract idea itself. There is not technical solution here and no technical problem being solved.
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6, 9-14, 17-20 are rejected under 35 U.S.C. 103 as obvious over Hunt et al. (US 2008/0319829 A1; hereinafter, "Hunt").

Claims 1, 9, 17:
Pertaining to claims 1, 9, 17 exemplified in the limitations of claim 1, Hunt teaches the following:
An apparatus comprising: 
processor circuitry including one or more of: at least one of a central processing unit, a graphic processing unit, or a digital signal processor, the at least one of the central processing unit, the graphic processing unit, or the digital signal processor having control circuitry to control data movement within the processor circuitry, arithmetic and logic circuitry to perform one or more first operations corresponding to instructions, and one or more registers to store a result of the one or more first operations, the instructions in the apparatus; a Field Programmable Gate Array (FPGA), the FPGA including logic gate circuitry, a plurality of configurable interconnections, and storage circuitry, the logic gate circuitry and interconnections to perform one or more second operations, the storage circuitry to store a result of the one or more second operations; or Application Specific Integrate Circuitry (ASIC) including logic gate circuitry to perform one or more third operations (Hunt, see at least [0339]-[0340]  teaching e.g.: “…the analytic server may comprise, operate on, operate in association with, be accelerated by, or otherwise be enabled or assisted by one or more central processing units, math co-processors, ASICs, FPGAs, CPLDs, PALs, and so on…”); 
the processor circuitry to perform at least one of the first operations, the second operations, or the third operations to instantiate: loyalty analyzation circuitry to: 
determine a first level of loyalty to a brand for a household based on first data records of consumer data corresponding to a first period of time (Hunt, see at least Figs. 29-30 and [0462]-[0471], teaching e.g. per [0462]: “…Referring to FIG. 29, in a simplified example consisting of three households and three retailers, [where] Retailer 1 is a participating retailer contributing its loyalty data [first level of loyalty corresponding to a first period of time] for analysis…”; also note Hunt teaches per [0582]: determining “…household loyalty groups (e.g. new\lost\retained buyers and shoppers), …, combination groups (i.e. based on product AND retailer combinations), customizations, etc…”; Examiner notes applicant’s “first level of loyalty” reads at least on Hunt’s Retail [brand] Loyalty for Household ID, e.g. 25 regarding UPC 1 for HH ID corresponding to HH-001 as depicted in Fig. 29. As noted at least per [0180] and [0194] retailer loyalty data may be aggregated for households and such data may be queried for “time period (such as during a week, month, quarter or year)….” Therefore, the loyalty data as depicted in Fig. 29 must correspond to some first time period.   

    PNG
    media_image1.png
    713
    1009
    media_image1.png
    Greyscale

See also least [0153], [0462]-[0471], [0579]-[0582], [0639]-[0647], and [1656]-[1671]); and 
determine a second level of loyalty to the brand for the household based on second data records of consumer data corresponding to a second period of time after the first period of time (Hunt, again see at least Figs. 29-30 in view of at least [0153], [0462]-[0471], [0579]-[0582], and [0639]-[0647], as noted supra teaching, e.g.: per “[0579] A household panel data may be implemented on a dedicated analytic platform… data may support several solutions, including, without limitation, the ability for clients to analyze household purchase behavior across categories, geographies, demographics, time periods and the like…”; i.e. whether explicitly stated by Hunt, the Examiner finds that Hunt’s teachings regarding analysis of household panel data across “time periods” in view of his aforementioned teachings regarding determining loyalty data for a household ID over a period of time, such as per Figs. 29-30, provides motivation to determine loyalty data for household ID across at least a second time period to enable his teaching regarding data analysis which results in a determination of “household loyalty groups (e.g. new\lost\retained buyers and shoppers),…” as discussed per [0582]; i.e. new, lost, and retained implies comparison across time periods (first and second periods of time) which Hunt explicitly teaches is an analysis made available to users of his system/method and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have repeated Hunt’s analysis as depicted in Figs. 29-30 for a second time period to enable his disclosed determination of “household loyalty groups (e.g. new\lost\retained buyers and shoppers),…” because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit (e.g. to enable Hunt’s disclosure of determining “household loyalty groups (e.g. new\lost\retained buyers and shoppers),…”) and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); 
loyalty comparator circuitry to determine consumer metrics based on the first level of loyalty and the second level of loyalty (Hunt, again see the passages as noted supra e.g. per [0582] regarding determination of “…household loyalty groups (e.g. new\lost\retained buyers and shoppers) [consumer metrics]…” and per at least [1656]-[1671] noted supra, Hunt teaches: “…the data analytical platform may provide the migration segmentation analysis [which] provides information for different business issues [which] may include understanding the product HH [household] churn [a consumer metric based on loyalty]. In embodiments, the migration segmentation analysis may provide rapid ID of at risk HHs; rapid ID of at-risk stores and may develop retention campaigns. Multiple graphs, bar charts, tables, or some other type of visual representation incorporating multiple dimensions may be provide for migration segmentation analysis… The score carding analysis may provide a trending view for a definite period. The definite period may be a week or a year. The score card analysis may provide the comparison of the top line and HHs measure groupings over time. The score card may highlight key measures and may track the effects of seasonality, promotional effects and competitive incursions…”); and 
report generation circuitry to generate a report based on the consumer metrics (Hunt, see at least Fig. 1 e.g. “reports 190”, Fig. 83 “Application 8300 Output Reporting Facility”, and Figs. 122-123 of various types of reports in view of the passages noted supra and including [0150] teaching: “…The analytic platform 100 may provide a unified reporting and solutions framework, providing on-demand and scheduled reports in a user dashboard with summary views and graphical dial indicators, as well as flexible formatting options.” Therefore, even if not explicitly stated by Hunt, the Examiner nonetheless finds there is ample motivation for a person of ordinary skill in the art to try using and/or modify Hunt’s reporting features to report the metrics discussed at least at [0582] which are of interest to users of his system/method, e.g. “…household loyalty groups (e.g. new\lost\retained buyers and shoppers) [consumer metrics]…” and/or metrics, such as household “churn”, discussed as part of his “segmentation analysis” which per [1656]-[1671] are taught as being depicted via “Multiple graphs, bar charts, tables, or some other type of visual representation” because his reporting features are taught as being a tool available to his system/method for “providing a unified reporting and solutions framework, providing on-demand and scheduled reports in a user dashboard with summary views and graphical dial indicators, as well as flexible formatting options” which lends itself as a means to achieve the functionality described at [0582] and [1656]-[1671] and because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try” and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).  

Claims 2, 10, 18:
Hunt teaches the limitations upon which these claims depend. Furthermore, Hunt teaches the following:
…wherein the consumer metrics include a churn data based on the first level of loyalty being different than the second level of loyalty (Hunt, per at least [1656]-[1671] as noted supra, teaches: “…the data analytical platform may provide …understanding the product HH [household] churn [consumer metric includes a churn data]. In embodiments, the migration segmentation analysis may provide rapid ID of at risk HHs; rapid ID of at-risk stores and may develop retention campaigns. Multiple graphs, bar charts, tables, or some other type of visual representation incorporating multiple dimensions may be provide for migration segmentation analysis…”).  

Claims 3, 11, 19:
Hunt teaches the limitations upon which these claims depend. Furthermore, Hunt teaches the following:
… wherein the consumer metrics include retention data based on the first level of loyalty being the same as the second level of loyalty (Hunt, per at least [0582] teaching: determination of “…household loyalty groups (e.g. new\lost \retained [retention data] buyers and shoppers) [consumer metrics]…”).   

Claims 4, 12, 20:
Hunt teaches the limitations upon which these claims depend. Furthermore, XYZ teaches the following:
…wherein the consumer metrics include an acquisition data based on the first level of loyalty being lower than the second level of loyalty (Hunt, per at least [0582] teaching: determination of “…household loyalty groups (e.g. new [acquisition data]\lost \retained buyers and shoppers) [consumer metrics]…”).    

Claims 5, 13:
XYZ teaches the limitations upon which these claims depend. Furthermore, XYZ teaches the following:
… wherein the consumer metrics include an attrition data based on the first level of loyalty being higher than the second level of loyalty (Hunt, per at least [0582] teaching: determination of “…household loyalty groups (e.g. new\lost [attrition]\retained buyers and shoppers) [consumer metrics]…”).  

Claims 6, 14:
Hunt teaches the limitations upon which these claims depend. Furthermore, Hunt teaches the following:
… wherein the loyalty analyzation circuitry is to determine a third level of loyalty to the brand for the household based on third data records of consumer data corresponding to a third period of time after the second period of time, the consumer metrics including lapsed buyer information, the lapsed buyer information based on the first level of loyalty and the third level of loyalty being higher than the second level of loyalty (Hunt, see at least [1659] teaching: “…The promotion analysis may show an impact of a recent promotional event on the movement and sales of the particular product. In embodiments, the promotion analysis may analyze pre [first period of time] and post [third period of time] event [second period of time] performance of comparable items. In embodiments, the promotion analysis may identify sales lifts, cannibalization [third level of loyalty] by behavioral Segment…”; i.e. “cannibalization” as is known to a person of ordinary skill in the art is a metric describing the taking of a product A’s market share due to a promotion of product B; e.g. a first period of time corresponds to pre-promotion of product B, a second period of time corresponds to promotion of product B, and a third period of time corresponds to post promotion of product B, where a cannibalization metric [lapsed buyer information] shows a market segment’s, e.g. Household, buying loyalty of product A during first time period and third time period higher than loyalty during second time period, implying market share was lost to product B. 

Claims 7, 15 are rejected under 35 U.S.C. 103 as obvious over Hunt et al. (US 2008/0319829 A1; hereinafter, "Hunt") in view of Ball et al. (US 2010/0131333 A1; hereinafter, "Ball").

Claims 7, 15:
Although Hunt teaches the limitations upon which these claims depend and teaches e.g. per [1454]: “In marketing, enterprises may use these detailed understandings of the shopper and their propensity to execute far more efficient and effecting promotions and targeted marketing campaigns.”, and per [1467] Hunt teaches: “Promotion segment impact, how did customer segments respond to a promotion? This report may show the effect a promotional event had on customer segments. Specifically, it may identify the impact on household penetration and buying rate, while allowing a user to quickly compare impact across segments in one snapshot”, Hunt may not explicitly teach his analytics platform itself executes to adjust or effect efficiency of his promotions and targeted marketing campaigns. However, Hunt in view of Ball teaches the following:
… further including mitigator circuitry to adjust a campaign based on the report (Ball, see at least [0070]-[0072], teaching e.g.: “…Based on the analysis the system generates a performance report available for interested parties, which includes …the retailer or venue owner. The performance report specifies how effective the system's operation was to meeting the campaign requirements defined in the orders; therefore, did the campaign execution comply with the orders… The recommendations created by the analysis process can indicate the existing campaign would benefit from changes to one or more of the campaign characteristics listed above. A formulation process (in FIG. 4: Formulation 406) then creates optimization instructions from the recommendations. Optimization instructions define how the system must execute recommendations. These instructions define what changes are required to the existing orders so that the campaign recommendations can be executed…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Ball which is applicable to a known base device/method of Hunt to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Ball to the device/method of Hunt because Hunt and Ball are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 8, 16 are rejected under 35 U.S.C. 103 as obvious over Hunt et al. (US 2008/0319829 A1; hereinafter, "Hunt") in view of Official Notice.

Claims 8, 16:
Although Hunt teaches the limitations upon which these claims depend, including as noted supra determining “household loyalty values” and various metrics derived thereon, e.g. “household loyalty groups (e.g. new\lost\retained buyers and shoppers)” as well as “household churn”, over user defined time periods, and teaches his data analytical platform may provide various analysis to understand, e.g. product household churn, etc… and “The score card analysis may provide the comparison of the topline and HHs measure groupings over time…” and “…multiple graphs, bar charts, tables, or some other type of visual representation incorporating multiple dimensions may be provided for analysis…”, Hunt may not explicitly teach that his multiple graphs, which show such comparisons of his metrics over time, include a Sankey diagram. However, regarding this graphical feature, Hunt in view of Official Notice teaches the following:
… wherein the report includes a Sankey1 diagram corresponding to the first period of time and the second period of time (The Examiner takes Official Notice of the following fact: Sankey Diagrams, which are a type of flow diagram depicting the magnitude of a flow rate visually via width of its corresponding arrow - i.e. width of arrow is proportional to the flow rate, were old and well-known in the art before the effective filing date of the claimed invention. For example, it is well known that Captain Matthew Sankey, the 36th President of the Institution of Mechanical Engineers, used such a diagram to depict the energy efficiency of a steam engine in 1898 and such diagrams have since been so named in his honor.)
Therefore, in view of these findings, the Examiner understands that application of a Sankey Diagram to depict the rate of a metric which Hunt already teaches may be presented as part of his analysis reports (which themselves are taught as using multiple graphs, bar charts, tables, or some other type of visual representation incorporating multiple dimensions for analysis), and who teaches such metric may include “household churn” analysis “over time” (a first period and a second period), is merely application of a known technique to a known device/method to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a Sankey diagram technique to the device/method of Hunt yielding the present claim limitation “wherein the report includes a Sankey diagram corresponding to the first period of time and the second period of time” because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Conclusion
The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure:
US 2020/0294079 A1, Saha discusses systems and methods for determining promotional adjusted customer/household loyalty to items over various periods of time, e.g. before, during, and after promotion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: Sankey diagrams are a well-known (since at least 1898) type of flow diagram depicting the magnitude of a flow rate visually via width of its corresponding arrow; i.e. width of arrow is proportional to the flow rate. Captain Matthew Sankey used such a diagram to depict the energy efficiency of a steam engine in 1898; such diagrams are so named in his honor.